 


109 HR 1716 IH: Access to Money (ATM) Act of 2005
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1716 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Electronic Fund Transfer Act to prohibit any operator of an automated teller machine that displays any paid advertising from imposing any fee on a consumer for the use of that machine, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Access to Money (ATM) Act of 2005. 
2.Prohibition on user fees for automated teller machines that carry paid advertising The Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.) is amended— 
(2)by redesignating sections 918, 919, 920, and 921 as sections 919, 920, 921, and 922, respectively; and 
(3)by inserting after section 917 the following new section: 
 
918.Fees 
(a)In generalIf an automated teller machine or other cash dispensing machine at which a consumer may initiate an electronic fund transfer displays any advertising on the screen of such machine, whether in the form of a banner or a trailer or in any other format, for which the operator of such machine has received any payment or other financial benefit, no fee may be imposed on the consumer with respect to such transaction by the operator of such machine, whether or not the consumer maintains an account with the operator. 
(b)Exception for direct advertising by the operator and public service announcementsSubsection (a) shall not apply with respect to— 
(1)advertising relating to products or services provided by the operator of an automated teller machine or cash dispensing machine referred to in such subsection or by any affiliate of such operator; or 
(2)any public service announcement.. 
 
